 425318 NLRB No. 47ACME TILE & TERRAZZO CO.1NLRB v. Acme Tile & Terrazzo Co., 984 F.2d 555 (1st Cir.1993).2Thus, in our discussion infra, our reference to the ``RespondentEmployers'' excludes Respondent Providence.Acme Tile and Terrazzo Co. and Local No. 36-T,United Brotherhood of Carpenters and Joiners
of America, AFL±CIOAdmiral Tile Co., Inc. and Local No. 36-T, UnitedBrotherhood of Carpenters and Joiners of
America, AFL±CIOJolicoeur & Resmini Co., Inc. and Local No. 36-T,United Brotherhood of Carpenters and Joiners
of America, AFL±CIOProvidence Marble Corp. and Local No. 36-T,United Brotherhood of Carpenters and Joiners
of America, AFL±CIORoman Tile & Terrazzo Co. and Local No. 36-T,United Brotherhood of Carpenters and Joiners
of America, AFL±CIOCeramic Tile, Marble and Terrazzo ContractorsAssociation of Rhode Island, Inc. and Local No.36-T, United Brotherhood of Carpenters and
Joiners of America, AFL±CIOInternational Union of Bricklayers and AlliedCraftsmen, Local No. 1 Rhode Island (Acme
Tile & Terrazzo Co., et al.) and Local No. 36-T, United Brotherhood of Carpenters and Join-
ers of America, AFL±CIO. Cases 1±CA±26463±1, 1±CA±26463±2, 1±CA±26463±3, 1±CA±
26463±4, 1±CA±26463±5, 1±CA±26463±6, and 1±
CB±7053August 18, 1995SUPPLEMENTAL DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEThis case is on remand from the United States Courtof Appeals for the First Circuit.1The court directed theBoard to determine whether the Respondent Employers
explicitly or implicitly conditioned their employees'
continued employment on immediate membership in
the Bricklayers Union Local 1. The Board accepted the
court's remand. The General Counsel, the United
Brotherhood of Carpenters, Local 36-T, and the Re-
spondents filed statements of position. The Board re-
manded the case to the administrative law judge for
clarification. On May 19, 1994, Administrative Law
Judge Peter E. Donnelly issued the attached supple-
mental decision. The General Counsel filed exceptions
and a supporting brief, and Respondents Roman Tile
& Terrazzo Co. and Ceramic Tile, Marble and Ter-
razzo Contractors Association of Rhode Island, Inc.
filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The complaint alleged, inter alia, that the Respond-ent Employers violated Section 8(a)(1), (2), and (3) of
the Act by telling employees that their continued em-
ployment was conditioned on their immediately joining
the Bricklayers Union Local 1, in derogation of the 7-
day grace period contained in Section 8(f) of the Act,
and by discharging those employees when they refused
to join the Bricklayers Union immediately.In his original decision, the judge concluded that theRespondent Employers had not violated the Act as al-
leged. The Board reversed the judge and found that the
Respondent Employers (excluding Respondent Provi-
dence Marble whose actions were not at issue in this
regard)2had violated the Act as alleged in the com-plaint.On review, the First Circuit denied enforcement ofthe Board's Order. The court held that, in finding the
violations, the Board erroneously assumed that the ad-
ministrative law judge credited testimony that on
March 31, 1989, the Respondent Employers required
their employees to join the Bricklayers Union by April3, 1989, in order to keep their jobs. NLRB v. AcmeTile & Terrazzo Co., supra, 984 F.2d 555, 556. Thecourt read the judge's decision as finding that on
March 31, 1989, the Employers told employees that
they must secure a referral from the BricklayersUnion by April 3 if they wanted to continue working.
The court remanded the case for a determination of
whether the Respondent Employers explicitly or im-
plicitly conditioned their employees' continued em-
ployment on immediate membership in the Bricklayers
Union Local 1.After accepting the court's remand, the Board inturn remanded the case to the judge for clarification.
The judge, as discussed below, reaffirmed, with two
exceptions, his finding that the Respondent Employers
did not violate the Act. For reasons set forth below, we
reverse the judge's dismissals and find that the Re-
spondent Employers violated Section 8(a)(1), (2), and
(3) of the Act.I. BACKGROUNDThe facts, as more fully set forth by the judge, maybe briefly summarized as follows. This case arose from
efforts by Bricklayers Union Local 1 to persuade mem-
bers of Local 36-T of the Carpenters to join Local 1.
Until December 1988, the employee-helpers in issue
here had been represented by Local 36 of the Tile,
Marble, Terrazzo Finishers, Shopworkers & Granite
Cutters International Union, AFL±CIO. Local 36 was
party to a prehire agreement with Respondent Ceramic
Tile, Marble and Terrazzo Contractors Association ofRhode Island (Association). The most recent agreement
was effective April 1, 1988, through March 31, 1989, 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3In its original decision in this case, the Board adopted the judge'sfinding that Barricelli unlawfully threatened members of Local 36-
T. At a meeting with members of Local 36-T held on February 3,
1989, Barricelli violated Sec. 8(b)(1)(A) by threatening Local 36-Tmembers that he would interfere with their work opportunities if
they retained their affiliation with the Carpenters Union and refused
to join the Bricklayers Union.4The addendum was a supplement to an underlying agreement thatcontained a union-security clause requiring employees to become
members of Bricklayers Union Local 1 within 8 days of their em-
ployment.5In light of our findings of violations by the Respondent Employ-ers, limited to the denial of the statutorily required 7-day grace pe-
riod, we again need not pass on whether their conduct was unlawful
for the additional reason that the addendum assertedly applied only
to projects begun after April 1.covering ``helpers.'' The Association was the author-ized collective-bargaining representative of the individ-
ual Respondent Employers. Both the Association and
the Respondent Employers were parties to the 8(f)
agreement. In late 1988, when the International affili-
ated with the International Brotherhood of Carpenters
(Carpenters), Local 36 became Local 36-T of the Car-
penters. Members of Local 36 automatically became
members of the Carpenters Union and Local 36-T re-
tained its existing offices and its autonomy.The Respondent Employers were based in Rhode Is-land but about one-third of their work was performed
in Massachusetts and Connecticut. The Association and
the Respondent Employers were also parties to collec-
tive-bargaining agreements with Local 1 of the Inter-
national Union of Bricklayers and Allied Craftsmen of
Rhode Island (Local 1 or Bricklayers Union), the last
of which was effective May 1, 1988, through April 30,
1990. That agreement covered work performed by
``setters'' or ``mechanics.'' In early 1989, Local 1,
through its business manager, David Barricelli, ap-
proached Local 36-T about merging Local 36-T into
Local 1 at that time. Local 36-T sought assurances that
it would retain its autonomy. When Barricelli declined,
Local 36-T rejected any merger.3Barricelli then beganan effort to ``help'' members of Local 36-T ``change
their minds.''Barricelli drafted and sent to the Bricklayers Localsin Boston and Connecticut letters asking the Connecti-
cut and Massachusetts locals to seek to replace the
Carpenters helpers with helpers who belonged to the
Bricklayers Union. Barricelli sent copies of the letters
to each of the Respondent Employers. He further ad-
vised the Respondent Employers that he would be no-
tifying his members of the Bricklayers' official posi-
tion and that he was claiming the work of the
finishers/helpers now that Local 36-T had advised him
that its members were Carpenters. In a subsequent
meeting between the representatives of the Carpenters
and of the Respondent Association, the Employers'
representatives expressed concern that Barricelli would
not allow Carpenters members to work in Massachu-
setts and Connecticut, where a great deal of their work
was located.Subsequently, Barricelli offered the Respondent Em-ployers an addendum to the Bricklayers tilesetters con-
tract by which the Respondent Employers would agree
to assign to employees represented by the Bricklayers
Union ``all additional work assignments necessary to
complete the entire installation of tile, marble, terrazzo,and mosaic projects ....'' (The addendum became
effective as of April 1.) The Respondent Employers
asked what would happen if they did not sign the ad-
dendum giving the helper work to the Bricklayers and
were told that Barricelli was claiming that work. The
Respondent Employers were also told that Bricklayers
setter/mechanics would not work with the Carpenters
helpers. The Respondent Employers signed the adden-dum.4Stanley MacPhail, owner of Respondent RomanTile, stated that he signed because he had no choice
other than to go along with the Bricklayers Union in
order to work in harmony in three States. Other Re-
spondent Employers testified that they signed the ad-
dendum to keep their work going and to ensure that
the setters would not strike.The judge found that on April 1, the helper mem-bers of Local 36-T of the Carpenters became covered
by the addendum to the Bricklayers contract.5At thattime, Admiral employed one helper, Sam DeRotto.
Acme employed three helpers, Robert Degnan, Karl
Langborg, and Gerard Peltier. Jolicoeur employed two
helpers, Robert Bordieri and John Eghian. Roman em-
ployed two helpers, Daniel Curtis and Paul Graziano.
Because all of the Respondent Employers had ongoing
projects, they needed to determine the sentiments of
their helpers about coming to work under a Bricklayers
contract on Monday, April 3.All Respondent Employers admit that they informedtheir employees that they would need a ``referral,''
``approval,'' or ``clearance'' from the Bricklayers
Union if they wished to continue working on Monday.
Based on the credited testimony, employees of Admi-
ral and Jolicoeur were further told explicitly by certain
officials that they would have to join the Bricklayers
Union by Monday to continue working.Admiral employee Sam DeRotto testified that hewas approached on March 31 by Chippi Conti, an
owner of Admiral, and told he would not be able to
work on Monday if he did not join the Bricklayers. Jo-
seph Lombardi, president of Admiral, testified that he
told DeRotto on March 31 that he had signed a con-
tract with Local 1 covering the helper work and that
in order for DeRotto to continue to work, it would be
necessary for DeRotto to see Business Agent Barricelli
and be referred for employment by Local 1 under the
terms of the contract.Jolicoeur employee Robert Bordieri testified that onMarch 31, he was told by Joe Resmini, vice president 427ACME TILE & TERRAZZO CO.6Thus, the judge concluded that the remarks of Admiral's Co-owner Chippi Conte and of Jolicoeur Vice President Joe Resmini to
their respective employees requiring immediate membership in the
Bricklayers Union violated the Act.7In determining what the Respondent Employers' statements con-veyed to their employees, we apply an objective test.of Jolicoeur, that if he wanted to work on the follow-ing Monday that he would have to join the Brick-
layers. He testified further that Resmini did not men-
tion either the expiration of the contract with Local 36
or the execution of a new contract with Local 1. John
Eghian, another Jolicoeur employee, testified that he
was told by Resmini that he would not be able to work
after March 31 because he was a member of the Car-
penters. He further testified that Jolicoeur's vice presi-
dent, Robert Morin, told him on March 31, to ``pick
up all your tools and that's it, you can't work any
more.'' Morin testified that he told his helpers on
March 29, ``that we had signed [the addendum] and
the work assignment for the entire trade ... was with

the Bricklayers. As far as it came to work ... work

is there and you have to go down to the Bricklayers
hall and see Mr. Barricelli and get authorization.''On remand, the judge again concluded that the Re-spondent Employers did not condition their employees'
continued employment on immediate membership in
the Bricklayers Union. Thus, the judge recommended
dismissal of the 8(a)(3) allegations. The judge, how-
ever, did find, contrary to his original decision, that
Respondents Jolicoeur and Admiral violated Section
8(a)(1) and (2) of the Act by telling their respectiveemployees that continued employment was conditioned
on their immediate membership in the Bricklayers
Union.6Nonetheless, in regard to the Jolicoeur andAdmiral employees, the judge concluded that they
were lawfully advised by other management officials
that only a referral was necessary for continued em-
ployment. Finally, in regard to the helper employees of
all Employers, the judge concluded that they would notin any event have reported to work on April 3 because
they were unwilling to work under a Bricklayers con-
tract.II. ANALYSISContrary to the judge and in agreement with theGeneral Counsel, we find that all Respondent Employ-
ers implicitly conditioned their employees' continued
employment on immediate membership in the Brick-
layers Union. Thus, the Respondent Employers' re-
quirement that their current employees obtain a ``refer-
ral,'' ``approval,'' or ``clearance'' from the Bricklayers
Union was tantamount to requiring immediate mem-
bership in that Union. We find that those Employers'
statements deemed lawful by the judge would in fact
reasonably and foreseeably lead their employees to be-
lieve that membership in the Bricklayers Union byApril 3 was required in order to continue working.7Further, as also recounted below, those RespondentEmployers (i.e., Admiral and Jolicoeur) who made
statements found unlawful by the judge thereby explic-
itly conditioned their employees' continued employ-
ment on immediate union membership. Those Employ-
ers did not ``cure'' their unlawful statements by other
remarks made by other officials. Finally, we reject as
speculative the judge's finding that all employees
would have refused to work in any event on April 3
because of their loyalty to the Carpenters Union.First, as discussed, all Respondent Employers, at aminimum, admittedly told their employees to get a
``referral,'' ``approval,'' or ``clearance'' from the
Bricklayers Union in order to work on Monday. Not-
ing particularly the history and context of these Em-
ployers' statements, we conclude that a requirement of
immediate membership in the Bricklayers Union was
implicit in all Employers' communications to their em-
ployees. Significantly, there was no contractual reason
for the employees to obtain a referral. The Bricklayers'
contract does not contain an exclusive hiring hall pro-
vision. To the contrary, it provides that ``Contractors
or their foremen can freely hire or reject at the job site
applicants for employment, provided employees se-
lected shall be qualified journeymen.'' Thus, in par-
ticular regard to experienced employees already work-
ing, the Respondent Employers were free to hire them
directly at the jobsite. Consequently, there was no need
for a ``referral'' from the Bricklayers Union unless in
fact the ``referral'' would be a product of the employ-
ee's joining the Bricklayers Union.Further, the Employers' statements must be exam-ined against a backdrop of the Bricklayers Union's on-
going campaign to force all helpers to join the Brick-
layers Union. As previously noted and as fully set
forth by the judge, Barricelli was insisting that all
helpers become members of the Bricklayers Union.
Employers and employees alike were generally aware
of Barricelli's letters and oral statements to this effect.
As previously discussed, prior to the Employers' con-
duct at issue here, the Respondent Union, by Barricelli,
had unlawfully threatened members of Local 36-T with
retaliation if they refused to join the BricklayersUnion. Given Barricelli's past unlawful conduct and
his insistence on the helper employees joining the
Bricklayers Union, it is reasonable to infer that the
Bricklayers Union would have required membership as
the condition of any ``referral.'' We find that a reason-
able employee in these circumstances would believe
that a ``referral'' would come only after the employee
joined the Bricklayers Union. Accordingly, viewing the
Employers' statements in the context in which they
were made, employees would reasonably and fore- 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Where, as here, an employer imposes certain requirements on itsemployees, it must bear the burden of any ambiguity in its message.
That is, like an employer that promulgates a no-solicitation rule ap-
plying to its employees, ``the risk of ambiguity must be held against
the promulgator ... rather than the employees who are supposed

to abide by it.'' NLRB v. Miller-Charles & Co., 341 F.2d 870, 874(2d Cir. 1965).9See Passavant Memorial Area Hospital, 237 NLRB 138 (1978),where the Board set forth the standard for a party's relieving itself
of unlawful conduct by repudiating that conduct. For a repudiation
to be effective, it must be, inter alia, unambiguous, specific in nature
to the coercive conduct, and must include assurances for employees
that in the future their employer will not interfere with their Sec. 7
rights. Admiral and Jolicoeur did not meet this standard.10We do not rely, as did the judge, on the employees' testimonyat trial regarding their reasons for acting as they did on April 3. Had
the Respondent Employers not unlawfully conditioned continued
work on immediate membership in the Bricklayers Union, the em-
ployees, in a context free of unfair labor practices, might have
thought and acted differently. The burden of resolving any uncer-
tainty rests on the wrongdoer.11We note that even if the Respondent Employers did not requiretheir employees to actually become members of the Bricklayers
Union by April 3 as a condition of employment, the violation is
nonetheless established. In our view, employees cannot lawfully be
required to obtain union ``approval'' or ``clearance'' as a condition
of employment in the absence of an exclusive hiring hall agreement.
Carpenters Local 2396 (Tri-State Obhayashi), 287 NLRB 760, 762(1987), enfd. mem. 878 F.2d 1439 (9th Cir. 1989).seeably view the Employers' statements as mandatingimmediate membership in the Bricklayers' Union as a
requisite to continue working.8In regard to Respondents Admiral and Jolicoeur, theGeneral Counsel's case is even more compelling. As
the judge found, officials of these Employers violated
Section 8(a)(1) and (2) by informing employees explic-
itly that they must join the Bricklayers by April 3 to
continue working. The judge implied, however, that
these Employers corrected any misunderstanding be-
cause other of Employers' officials advised these em-
ployees that they needed only a ``referral'' from the
Bricklayers Union. We find that these Employers ex-
plicitly conditioned their employees' continued em-
ployment on immediate membership in the Bricklayers
Union. First, for reasons discussed above, we find that
those Employers' statements regarding ``referrals'' in
fact implicitly required employees to join the Brick-
layers Union by April 3. Second, assuming arguendo
that the Employers' ``referral'' statements did not con-
vey an implicit message of immediate membership,
those statements were nonetheless insufficient to cure
the unlawful statements of Admiral's Conti orJolicoeur's Resmini. Neither Admiral's Lombardi nor
Jolicoeur's Morin, in their statements deemed lawful
by the judge, addressed the other unlawful statements
or set forth with specificity what was required of the
employees.9Thus, there was no effective correction orrepudiation of the unlawful statements. Therefore, Re-
spondents Admiral and Jolicoeur must be held respon-
sible for the foreseeable consequences of having in-
formed their employees explicitly that they were re-
quired to join the Bricklayers Union by April 3 if they
wished to continue working.Finally, the judge found that the Admiral andJolicoeur employees in particular and all employees in
general had no intention of working on April 3 under
a Bricklayers' contract. In the judge's view, the em-
ployees' failure to appear for work on April 3 was at-
tributable to their loyalty to the Carpenters Union rath-
er than to the Employers' statements. We disagree. We
reject the judge's conclusion as speculative. First, if thehelper employees had believed that that they had, as
the law requires, a grace period in which to join theBricklayers Union, they might well have worked atleast 8 days while remaining members of the Car-
penters Union. As they had been unlawfully advised
by their Employers regarding the requirements for con-
tinued work, any ambiguity regarding what actions the
employees might have undertaken must be resolved
against the offending Employers.10Second, some ofthe employees in fact subsequently joined the Brick-
layers Union and returned to work. Thus, it is reason-
able to conclude the some or all helper employees
might well have joined the Bricklayers within the stat-
utory grace period if they had been allotted that period
in which to decide how to proceed. The burden was
on the Respondent Employers to establish that helper
employees would not have worked regardless of what
they were told by their Employers. In our view, Re-
spondent Employers failed to meet this burden.Accordingly, in light of the above, we reaffirm ourfinding that the Respondent Employers violated Sec-
tion 8(a)(3), (2), and (1) of the Act. All Respondent
Employers implicitly conditioned, and Respondents
Admiral and Jolicoeur also explicitly conditioned, their
helpers' continued employment on immediate member-
ship in the Bricklayers Union.11ORDERThe National Labor Relations Board reaffirms itsoriginal Order reported at 306 NLRB 479 (1992), and
orders that the Respondents, Acme Tile and Terrazzo
Co., Providence, Rhode Island; Admiral Tile Co., Inc.,Johnston, Rhode Island; Jolicoeur & Resmini Co. Inc.,
Providence, Rhode Island; and Roman Tile & Terrazzo
Co., Riverside, Rhode Island, their officers, agents,
successors, and assigns, shall take the action set forth
in that Order.Kathleen McCarthy, Esq., for the General Counsel.Girard Visconti, Esq., of Providence, Rhode Island, for Re-spondent Employers and Respondent Association.Richard A. Skolnik, Esq., of Providence, Rhode Island, forRespondent Union.Julius C. Michaelson, Esq., of Providence, Rhode Island, forthe Charging Party. 429ACME TILE & TERRAZZO CO.1Acme Tile & Terrazzo Co., 306 NLRB 479.2NLRB v. Acme Tile & Terrazzo Co., 984 F.2d 555 (1st Cir.1993).3The court concluded (984 F.2d at 556):Rather than basing its factual determination on the evidencepresented, however, the Board's opinion relied on the incorrect
assumption that the ALJ found that the employers required the
employees to join the Union by April 3. See Acme Tile and Ter-razzo Co., 306 N.L.R.B. [No.] 83, at 2 (1992) In reality, theALJ found that the employers required the employees to get a
Union referral by April 3, and to join the Union by April 9, the
date prescribed in the contract. Indeed, the ALJ's opinion spe-
cifically stated that the employers did not condition employmenton immediate membership in the Union. See Acme Tile and Ter-razzo Co. ... 1991 N.L.R.B. LEXIS 689, at *34 (A.L.J. Apr.
8, 1991). Accordingly, we vacate the Board's order and remand
for a determination of whether the employers explicitly or im-
plicitly conditioned continued employment on immediate mem-
bership in the Union.4All dates refer to 1989 unless otherwise indicated.5Also deemed unlawful as 8(b)(1)(A) violations in my original de-cision.6Both the administrative law judge and the Board have concludedthat entering this 8(f) agreement was lawful.7Local 36 had received its charter as a Carpenters Local and wasdesignated Local 36-T, United Brotherhood of Carpenters and Join-
ers of America, AFL±CIO (Local 36-T).SUPPLEMENTAL DECISIONSTATEMENTOFTHE
CASEPETERE. DONNELLLY, Administrative Law Judge. OnApril 8, 1991, I issued a decision in this proceeding, con-
cluding, inter alia, that Respondents Acme Tile and Terrazzo
Co. (Acme), Admiral Tile Co., Inc. (Admiral), Jolicoeur &
Resmini Co., Inc. (Jolicoeur), and Roman Tile & Terrazzo
Co. (Roman) had not violated Section 8(a)(1), (2), or (3) of
the Act by conditioning the further employment of their help-
er employee-members of Carpenters Local 36-T, on joining
Bricklayers Local 1 without affording them the grace period
required by statute.The Board disagreed with those conclusions and on Feb-ruary 28, 1992, issued its decision1concluding that the Re-spondents had violated Section 8(a)(1), (2), and (3) as al-
leged.Thereafter, the Board filed a petition for enforcement ofits Order in the United States Court of Appeals for the First
Circuit. The court denied enforcement,2concluding, with re-spect to the Board's findings, that they were based on an er-
roneous factual assumption; that assumption being that the
administrative law judge had found that the Respondent Em-
ployers had required their employees to become members of
Bricklayers Local 1 immediately, without affording them the
statutory 8-day grace period mandated by Section 8(f) of the
Act.3The court vacated the Board's Order and remanded to theBoard ``for a determination of whether the Employers explic-
itly or implicitly conditioned continued employment on im-
mediate membership in the Union.''Thereafter, on March 2, 1994, the Board accepted the re-mand and remanded the case to the administrative law judge
for ``action consistent with the court's remand'' and ordered
the administrative law judge to ``prepare and serve on the
parties a supplemental decision setting forth the resolution of
credibility issues, findings of fact, conclusions of law and
recommendations, including a recommended order.''Facts1. BackgroundAs treated more at length in my original decision, the gen-esis of this problem was in the affiliation in 1988 of the Tile,Marble and Terrazzo Finishers, Shopmen and Granite CuttersInternational Union (Terrazzo Finishers) and the United
Brotherhood of Carpenters and Joiners of America, AFL±
CIO (Carpenters). Local 36 of the Terrazzo Finishers (Local
36) was a small local Union with about 18 members called
``helpers.'' After the merger, Local 36, although now affili-
ated with the Carpenters, was allowed to retain its autonomy
and conduct its own affairs, much as it had in the past. The
Ceramic Tile and Terrazzo Contractors Association of Rhode
Island, Inc. (Association) had a contract with Local 36 expir-
ing on March 31, 1989.4Local 1 of the Bricklayers, throughits business manager, David Barricelli, approached Local 36
with a view toward merging Local 36 into Local 1 at that
time. Local 36 sought assurances from Barricelli that Local
36 would retain its autonomy. Barricelli declined and Local
36 rejected any merger. Later, Barricelli spoke to the mem-
bership of Local 36 in terms that some members found of-
fensive.5Thereafter, on February 6, Carl Soderquist, regionalrepresentative of the Carpenters Union, also met with the
membership of Local 36, promising them advice and legal
representation if they stayed with the Carpenters. This time,
all 16 of the Local 36 members present at the meeting voted
to retain their affiliation with the Carpenters and signed au-
thorization cards.2. Events of Friday, March 31The helper ``addendum'' to the Local 1 Association con-tract went into effect on April 1.6At that time, the helpersmembers of Local 36-T,7of the Carpenters would becomecovered by the addendum to the Bricklayers contract. At this
time, Admiral employed one helper, Sam DeRotto, who was
also vice president of Local 36. Acme employed three help-
ers, Robert Degnan, Karl Langborg, and Gerard Peltier.
Jolicoeur employed two helpers, Robert Bordieri and John
Eghian. Roman employed two helpers, Daniel Curtis and
Paul Graziano. Since the Employers all had ongoing projects,
they needed to determine the sentiments of their helpers
about coming to work under a Bricklayers contract on Mon-
day, April 3. As set out in more detail in my original judge's
decision, DeRotto, Degnan, Langborg, Bordieri, Eghian, and
Curtis all testified that during conversations with their Em-
ployers on March 31, they were told that because of the
Bricklayers contract, they would have to join the Union in
order to work on the following Monday, April 3.Each of the Employers testified about conversations withtheir employees on March 31. Joseph Lombardi, president of
Admiral, testified that he spoke to his only helper, DeRotto,
telling him about the new contract, and that the Bricklayers
would be assigned the work starting on Monday. He also
told him that in order to work on Monday, he would have
to see Barricelli for instructions. John Verardo, president of
Acme, denied that in speaking to his helpers, Degnan,
Langborg, and Peltier, he told them that under the Brick-
layers contract which would be in effect April 1, they would 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8In making this credibility resolution, I am aware that ``Chippy''Conte, co-owner of Admiral, did not testify in rebuttal to DeRotto's
adverse testimony. However, neither did DeRotto testify in rebuttal
to the testimony of Lombardi, even though he testified concerning
other matters. In these circumstances, I conclude that whatever
DeRotto was told by Conte, he was nonetheless also advised by
Lombardi in a lawful manner as to the conditions for his future em-
ployment. Similarly, while Joe Resmini, vice president of Jolicoeur,
did not testify to rebut the testimony of Eghian and Bordieri, I con-
clude that both were also lawfully advised by Morin about the con-
ditions for their continued employment. Nonetheless, since Conte
and Resmini did not testify, I am constrained to credit the testimonyof DeRotto, Eghian, and Bordieri that they were told by them that
they would have to join the Bricklayers in order to work on Mon-
day. I further conclude that these statements constitute coercion of
employees to join the Bricklayers in violation of Sec. 8(a)(1) of the
Act and unlawful support to the Bricklayers in violation of Sec.
8(a)(2) of the Act.need a clearance from the Bricklayers. Verardo specificallydenied telling either Degnan or Langborg that they needed to
sign a Bricklayers union card or join the Bricklayers in order
to work on Monday.Robert Morin, vice president of Jolicoeur, testified that onMarch 31, he told his helper employees about the Bricklayers
contract going into effect on Monday and advised them to
see Barricelli for an authorization to come to work on Mon-
day. More specifically, he denied Eghian's testimony to the
effect that he was told by Morin that he could not return to
work. Stanley MacPhail, owner of Roman Tile, testified that
he told his helpers that the work had been assigned to the
Bricklayers under the new contract and that for them to work
they would have to get it cleared by the Bricklayers' busi-
ness agent. MacPhail also testified that it was traditional in
the industry to have employees referred through the union
hall of the contracting union, although the Bricklayers con-
tract allows the contractors to hire at the jobsite.Analysis and DiscussionIn my original decision, 306 NLRB at 487, I concluded:A review of all the relevant testimony in this recordconvinces me that the helpers were told that a contract
had been signed with Local 1 and that in order to return
to work, they would have to be referred by Local 1.
Despite their denials, and particularly since under the
terms of the Local 1 contracts, helpers would have to
become members of the Bricklayers within 8 days of
their employment, it is credible to believe, and I con-
clude that the Employers did tell them that they would
have to join the Bricklayers in order to work.In other words, having evaluated testimony about the help-ers who testified and the Employers who testified, I con-
cluded that the helpers were told not that they had to become
members of the Bricklayers in order to return to work but,
rather, that under the terms of the new Bricklayers' contract,
they were told that they would have to be referred in order
to return to work. Such referrals, as noted above, are pro-
vided for in the union-shop provisions of the addendum
Local 1 contract.In resolving this conflicting testimony, I concluded that theEmployers did tell the helpers that they would have to join
the Bricklayers ``in order to work.'' However, this meant,
not that they would be required to join the Bricklayers imme-
diately in order to be able to work on Monday, but only gen-
erally in the sense that it would be necessary for them to join
the Bricklayers in order to continue their employment under
the terms of the Bricklayers contract.8The essence of these findings is also found in the ``Argu-ment'' section of my original decision at 489 as follows:Next, the General Counsel argues that Acme, Admi-ral, Jolicoeur, and Roman violated Section 8(a)(1), (2),
and (3) of the Act on March 31 by forcing their helper
employees to join the Bricklayers as a condition of em-
ployment. Having concluded that the addendum was
lawful under Section 8(f) of the Act, it would appear
that under the terms of the addendum, which incor-
porated the Local 1, Rhode Island Tile, Terrazzo and
Marble agreement, that representation by Local 1 began
on April 1, 1989. As set out above, I have concluded
that these Employers did tell their finishers that a con-
tract had been signed with the Bricklayers and that it
would be necessary for them to be referred by the
Bricklayers and that it would be necessary for them to
join the Bricklayers Union. However, I cannot con-clude, under these circumstances, given a valid prehire
agreement, that these remarks violate the Act. In con-
text, all the Employers did was to advise their helpers
of what appropriate procedures would be under the new
contract starting on Monday morning. While they also
advised the helpers that they would have to join the
Union, this was simply an observation of the natural
consequences of the existence of the union-security pro-
visions in the contract which requires membership with-
in 8 days of their employment, and not that they would
not be allowed to work unless they immediately joined
the Union. Accordingly, these allegations must be dis-
missed.In summary, in view of these credibility resolutions, ex-cept as to those remarks made to DeRotto, Eghian, and
Bordieri, I conclude that the Respondents have not violated
the Act.There remains for consideration, in light of having creditedthe testimony of these three employees, whether or not Re-
spondents Admiral and Jolicoeur also violated Section
8(a)(3) of the Act by conditioning the employment of these
three employees on their immediately joining the Bricklayers
in order to work on Monday.As noted earlier, all the employees, including DeRotto,Eghian, and Bordieri, were advised by their Employers not
that they needed to join the Bricklayers in order to work on
Monday, but only that they needed a referral from the Brick-
layers in order to come to work on Monday. This is true
even though conflicting statements appear to have been made
by Conte to DeRotto, and Resmini to Bordieri and Eghian.
Thus it appears that three employees were receiving mixed
messages from their Employers, Admiral and Jolicoeur.Second, and more significantly, a review of this recordpersuades me that whatever Conte and Resmini may have
said to these three employees, none would have appeared to
work on Monday in any event. None of these three individ-
uals nor any of the other helpers had any intention of work- 431ACME TILE & TERRAZZO CO.9If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.ing under a Bricklayers contract. As a Carpenters local, theyhad been promised autonomy and freedom in the negotiation
of contracts which would not be available to them if they
opted to join the Bricklayers under Barricelli. They were al-
ready committed to their affiliation with the Carpenters and
were still committed as members of Local 36-T of the Car-
penters Union on March 31, 1991. In a vote on February 6,
all 16 members unanimously voted to retain their affiliation
with the Carpenters. All 16 affirmed their intention by sign-
ing authorization cards.There is nothing in the record to suggest that either up toor beyond March 31, members of Local 36-T had softened
their determination to retain their membership as a Local
within the Carpenters International Union. In my opinion, it
was this membership in the Carpenters International Union
and not the remarks of the Employers that prompted the de-
cision not to work on Monday, April 3.The following testimony of the helpers who testified bearsout this conclusion. DeRotto testified that at a meeting of the
membership, they were told by John Martino, president of
Local 36, that: ``Our contract is expiring. I can't get nobody
to sign a contract and it doesn't look like we're going to
work.'' At another meeting, Martino told the helpers that the
only way the helpers could go back to work is if they signed
over to the Bricklayers.Eghian testified that in discussing with Resmini the up-coming contractual obligation to join the Bricklayers under
the union-security provisions of the Bricklayers contract, he
said that he would refuse. Eghian testified, ``Well, I sayÐ
well, I think I used the word what if I go back and the only
one working, I'm like a traitor. That's just the word I used,
and he said to me well, those guys don't put the meat on
your table, and that was theÐthe end of the conversation.''Bordieri was asked why he did not go back to work onMonday, April 3, and responded, ``Because I belonged to
Local 36 at the time, and I thought, you know, everybody
was sticking together. We were a Local and supposed to
stick together, so we did.''Langborg was asked why he did not return to work April3 and responded succinctly, ``Well, there was no contract, nowork. I didn't know where the contract was, the Bricklayers
or the Carpenters. I was just waiting to see what was going
to happen, and we waited so long.''Degnan testified that it was his own decision not to goback to Acme Tile, and that he decided not to join the Brick-
layers because Barricelli was trying to ``raid'' them, and take
away their identity as a local union which they would con-
tinue to enjoy as a local of the Carpenters' International
Union.Curtis testified that he chose not to become a member ofthe Bricklayers ``Because at the last meeting we had with
Herbie HolmesÐI think it wasÐno, the last one was
Soderquist and Holmes [representatives of the Carpenters
International Union], they said let's, you know, stay together,
it will be a bumpy ride for a little while but I'm sure we're
going to win in the end, just as long as we stick together
as a group, you know, we should be able to come out on
top, so we all tookÐmade a decision and decided toÐto ride
it out, I should say.'' When asked if he had made a decision
to ride it out with the Carpenters and not to join the Brick-
layers, Curtis replied affirmatively.In summary, I conclude that the failure of DeRotto,Eghian, and Bordieri, as well as the other helper employees
for that matter, to appear for work on Monday was attrib-
utable to the fact that all had already made a decision to re-
tain their status as card carrying, dues-paying members of the
Carpenters Union, unwilling to work under a Bricklayers
contract, although the statements made to DeRotto, Eghian,
and Bordieri did violate Section 8(a)(1) and (2) of the Act.Specifically, in response to the remand from the court andthereafter to me from the Board, I conclude that, on the facts
of this case, the Respondents did not, either ``explicitly or
implicitly condition continued employment on immediate
membership in the Union'' by discriminating against the
helpers in violation of Section 8(a)(3) of the Act.THEEFFECTOFTHE
UNFAIRLABORPRACTICESONCOMMERCEThe activities of Respondents, set forth above, occurring inconnection with Respondent Employers' operations described
above, have a close and intimate relationship to trade, traffic,
and commerce among the several States and tend to lead to
labor disputes burdening and obstructing commerce and the
free flow of commerce.REMEDYHaving found that Respondents Jolicoeur and Admiral andRespondent Bricklayers Local 1 violated the Act, I shall rec-
ommend that they cease and desist therefrom and from en-
gaging in any like or related conduct and that they post ap-
propriate notices.CONCLUSIONSOF
LAW1. Employers and the Employer Association are engagedin commerce within the meaning of Section 2(6) and (7) of
the Act.2. Respondent Union and the Charging Party are labor or-ganizations within the meaning of Section 2(5) of the Act.3. By threatening employees, Respondent Union has en-gaged in unfair labor practices within the meaning of Section
8(b)(1)(A) of the Act.4. Respondents Jolicoeur and Admiral violated Section8(a)(1) and (2) of the Act by telling their respective employ-
ees on March 31, 1989, that their continued employment was
conditioned on membership in International Union of Brick-
layers and Allied Craftsmen, Local No. 1 Rhode Island, as
of April 3, 1989.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended9ORDERA. Respondent International Union of Bricklayers and Al-lied Craftsmen, Local No. 1 Rhode Island, its officers,
agents, and representatives, shall1. Cease and desist from 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''11See fn. 10, above.(a) Restraining and coercing employees in the exercise oftheir Section 7 rights by threatening them with loss of work
because they are not members of the Respondent.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Post at its business office and on any union bulletinboard at the Employers' places of business, copies of the at-
tached notice marked ``Appendix A.''10Copies of the notice,on forms provided by the Regional Director for Region 1,
after being duly signed by the Respondent's Union represent-
ative, shall be posted by the Respondent Union immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places, including all places where notices to mem-
bers are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(b) Forward a sufficient number of signed copies of thenotice to the Regional Director for Region 1 for posting by
the Respondent Employers in places where notices to em-
ployees are posted, if the Employers are willing to do so.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent Union
has taken to comply.B. Respondents Admiral Tile Co., Inc., Johnston, RhodeIsland, and Jolicoeur & Resmini Co., Inc., Providence,
Rhode Island, their officers, agents, successors and assigns,
shall take the action set forth below.1. Cease and desist from
(a) Telling their employees that their employment is condi-tioned on joining International Union of Bricklayers and Al-
lied Craftsmen, Local No. 1 Rhode Island, before the expira-
tion of the 8-day grace period provided by law and contained
in the union-security clause of the collective-bargaining
agreement.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at their respective offices copies of the attachednotice marked ``Appendix B.''11Copies of the notice, onforms provided by the Regional Director for Region 1, after
being signed by the Respondents' authorized representative,
shall be posted by the Respondents immediately upon receipt
and maintained for 60 consecutive days in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by the
Respondents to ensure that the notices are not altered, de-
faced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondents have
taken to comply.APPENDIX ANOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
restrain and coerce employees in the exer-cise of their Section 7 rights by threatening them with loss
of work because they are not members of the International
Union of Bricklayers and Allied Craftsmen, Local No. 1
Rhode Island, except to the extent we seek to enforce a law-
ful union-security clause.WEWILLNOT
in any like or related manner restrain or co-erce employees in the exercise of the rights guaranteed them
by Section 7 of the Act.INTERNATIONALUNIONOF
BRICKLAYERSAND
ALLIEDCRAFTSMEN, LOCALNO. 1 RHODEIS-LANDAPPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
tell employees that their employment isconditioned on joining International Union of Bricklayers
and Allied Craftsmen, Local No. 1 Rhode Island, before the
expiration of the 8-day grace period provided by law and
contained in the union-security clause of the collective-bar-
gaining agreement.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.ADMIRALTILECO., INC. ANDJOLICOEUR&RESMINICO., INC.